
	
		II
		112th CONGRESS
		1st Session
		S. 1418
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2011
			Mr. Pryor (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize appropriations for grants to the States
		  participating in the Emergency Management Assistance Compact, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Management Assistance
			 Compact Act of 2011.
		2.FindingsCongress finds the following:
			(1)The Emergency
			 Management Assistance Compact consented to by the Joint Resolution entitled
			 Joint Resolution granting the consent of Congress to the Emergency
			 Management Assistance Compact (Public Law 104–321; 110 Stat. 3877) is
			 the only congressionally chartered mutual aid agreement among States that
			 provides for assistance after emergencies and major disasters.
			(2)The Emergency
			 Management Assistance Compact was highlighted as a best practice in the major
			 after-action reports relating to Hurricane Katrina of 2005.
			(3)The Emergency
			 Management Assistance Compact enables States to assist each other during
			 emergencies and major disasters swiftly with specific assets and
			 personnel.
			(4)By identifying,
			 training, and exercising resources and personnel before an emergency or major
			 disaster, the Emergency Management Assistance Compact saves taxpayer money by
			 reducing redundancy and increasing self-sufficiency at the State level.
			(5)The Emergency
			 Management Assistance Compact is the mechanism used by States to deploy
			 individuals from the various emergency disciplines when an emergency or major
			 disaster occurs and a State affected by the major disaster or emergency
			 requests assistance.
			(6)Investment in the
			 Emergency Management Assistance Compact ensures a stable and agile mutual aid
			 program to address all-hazards disasters.
			(7)The Post-Katrina
			 Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394)
			 authorized funding for grants to the administrators of the Emergency Management
			 Assistance Compact, the Final Report of the National Commission on Terrorist
			 Attacks Upon the United States (commonly known as the 9/11 Commission
			 Report) called for mutual aid enhancement, and the report of the
			 Government Accountability Office entitled Emergency Management
			 Assistance Compact: Enhancing EMAC's Collaborative and Administrative Capacity
			 Should Improve National Disaster Response, dated June 29, 2007,
			 recommended that the Administrator of the Federal Emergency Management Agency
			 identify ways to build the administrative capacity of the Emergency Management
			 Assistance Compact network.
			3.Emergency
			 Management Assistance Compact grants
			(a)UsesSection
			 661(b) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
			 761(b)) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(6)to educate
				emergency response providers by offering training materials and courses
				relating to the Emergency Management Assistance Compact;
						(7)to conduct
				exercises regarding deployments under the Emergency Management Assistance
				Compact and related procedures;
						(8)to establish a
				system for tracking resources deployed under the Emergency Management
				Assistance Compact; and
						(9)to conduct
				after-action assessments, prepare reports, and carry out recommendations in
				response to large-scale activations, as determined appropriate by the
				administrators of the Emergency Management Assistance
				Compact.
						.
				(b)Authorization
			 of appropriationsSection 661(d) of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 761(d)) is amended by striking
			 $4,000,000 for fiscal year 2008 and inserting $2,000,000
			 for each of fiscal years 2012 through 2016.
			
